  Case 20-19885-ABA             Doc 8 Filed 08/28/20 Entered 08/29/20 00:25:50                        Desc Imaged
                                     Certificate of Notice Page 1 of 2
Form ntcphoto

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 20−19885−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Tina Marie Doughty                                       Walter Troy Doughty
   427 Davis Ave.                                           427 Davis Ave.
   Northfield, NJ 08225                                     Northfield, NJ 08225
Social Security No.:

Employer's Tax I.D. No.:




                                     Notice of Requirement to Submit Photo ID



        Effective February 7, 2011, the Bankruptcy Court for the District of New Jersey requires all individual and
joint debtors who are not represented by an attorney (or "pro se"), to submit to the Court within 14 days of filing of
the petition, a photocopy of an acceptable form of government issued photo identification. Acceptable forms of
identification are: state issued driver's license, U.S. Government issued passport, state issued photo ID card, military
photo ID card, government employee photo ID card, or other form of government issued photo identification.

      The Clerk having noted the filing of a bankruptcy petition by the above named debtor(s) on 8/25/20, and
having further noted that the debtor(s) is not represented by an attorney and that the debtor's petition was not
accompanied by a copy of an acceptable form of government issued photo identification, the

          debtor
          joint debtor
     is HEREBY NOTIFIED of this request to submit a copy of a government issued photo identification by
September 8, 2020. A copy of this Notice must accompany the photo identification when returned to the Court.




Dated: August 26, 2020
JAN: jpl

                                                                       Jeanne Naughton
                                                                       Clerk
        Case 20-19885-ABA               Doc 8 Filed 08/28/20 Entered 08/29/20 00:25:50                              Desc Imaged
                                             Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                  District of New Jersey
In re:                                                                                                     Case No. 20-19885-ABA
Tina Marie Doughty                                                                                         Chapter 13
Walter Troy Doughty
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0312-1                  User: admin                        Page 1 of 1                          Date Rcvd: Aug 26, 2020
                                      Form ID: ntcphoto                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 28, 2020.
db/jdb         +Tina Marie Doughty,   Walter Troy Doughty,   427 Davis Ave.,   Northfield, NJ 08225-1909

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 28, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 26, 2020 at the address(es) listed below:
              Isabel C. Balboa   ecfmail@standingtrustee.com, summarymail@standingtrustee.com
              U.S. Trustee   USTPRegion03.NE.ECF@usdoj.gov
                                                                                            TOTAL: 2
